Citation Nr: 1036622	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-21 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to May 1991.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
for service connection for a right knee disability (claimed as 
residuals of a right knee injury).

In a February 2010 written statement, the Veteran requested a 
videoconference hearing before a Veterans Law Judge.  The 
requested hearing was scheduled for August 24, 2010.  However, 
the Veteran did not report for that hearing.  None of the notice 
letters regarding the hearing has been returned as undeliverable.  
Nor has the Veteran provided good cause for his failure to report 
or requested that the hearing be rescheduled.  To the contrary, 
he submitted a September 2010 statement indicating that he wished 
to withdraw his videoconference hearing request and have his 
claim sent to the Board.  Accordingly, the Veteran's request for 
a videoconference hearing is considered withdrawn.  38 U.S.C.A. § 
20.704(d) (2009).

Additionally, the Board recognizes that a March 2010 statement 
from the Veteran's representative indicated that he wished to be 
afforded a Travel Board hearing at the RO.  Although such a 
hearing was never scheduled, it appears from a review of the 
Veteran's own written statements, both prior and after the March 
2010 statement from his representative, that he was only 
interested in a videoconference hearing and did not wish to 
testify at a Travel Board hearing.  In any event, because of the 
favorable outcome of this decision, which represents a grant of 
the benefits sought on appeal, no further assistance is necessary 
and deciding the appeal at this time is not prejudicial to the 
Veteran.


FINDING OF FACT

The preponderance of the evidence is at least in equipoise as to 
whether the Veteran's right knee disability (claimed as residuals 
of a right knee injury) first manifested during his active 
service.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for a right knee disability have 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

When no preexisting condition is noted at the time a Veteran 
enters service, the presumption of soundness arises and the 
Veteran is presumed to have been sound upon entry.  The 
presumption of soundness may only be rebutted by clear and 
unmistakable evidence that the Veteran's disability was both 
preexisting and not aggravated by service.  Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2009).

Service connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).

The Board notes that 38 C.F.R. § 3.303(b) establishes a 
presumption of service connection, rebuttable only by clearly 
attributable intercurrent causes, for certain chronic diseases 
that are manifest during service and then again at any later 
date, however remote.  38 C.F.R. §§ 3.309(a), 3.384 (2009), 
Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008) (when a chronic 
disease is identified in service and at any time after service, 
service connection will be granted without the need for nexus 
evidence).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Veteran asserts that he suffers from a chronic right knee 
disability that had its onset during his period of service in the 
Coast Guard.  Specifically, he contends that he injured his right 
knee while running in 1989 and thereafter experienced episodic 
pain that increased in frequency and intensity over time.

The Veteran's June 1989 pre-enlistment examination report is 
negative for any complaints or clinical findings of right knee 
problems.  A report of a pre-training physical administered in 
August 1989 is also negative for any abnormalities.  Accordingly, 
the Veteran is presumed to have been sound upon entry to service.  
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.304(b) (2009).  

The Veteran's service medical records show that, during his third 
week of basic training, in August 1989, he sought treatment for 
right knee pain, which was attributed to a running injury.  On 
clinical examination, the Veteran exhibited full range of motion, 
with some guarding, in his right knee.  The examination was 
negative for any findings of pain on palpitation, erythema, or 
trauma.  The results of drawer and McMurray tests were also 
negative.  Nevertheless, based upon the Veteran's reported in-
service injury and right knee symptoms, he was assessed with 
rule/out anterior cruciate ligament strain and placed on 
temporary light duty.  Three days later, the Veteran returned to 
the outpatient clinic with additional complaints of right knee 
pain and swelling.  Although he continued to exhibit full range 
of motion in his right knee, reflex testing was positive for 
medial patella chondromalacia.  The Veteran was prescribed Motrin 
and placed on temporary light duty for an additional three days.  
However, his symptoms did not resolve within that time frame and 
his restricted status was continued through the end of the second 
week of September 1989.  During this period, the Veteran was 
instructed to take Motrin, use an ace bandage, and rest his right 
knee as much as possible.  Upon follow-up examination in mid-
September 1989, the Veteran reported his right knee was feeling 
better.  While he was pronounced fit to return to his full-time 
duties, however, his symptoms were still found to warrant ongoing 
over-the-counter medication and the use of an ace bandage.  

Subsequent service medical records, including the Veteran's May 
1991 discharge examination report, are negative for any 
complaints or clinical findings of right knee problems.  
Nevertheless, the Veteran now maintains that his right knee 
symptoms never fully resolved.  He acknowledges, however, that he 
did not seek additional medical treatment for several years after 
leaving the Coast Guard.

Post-service medical records show that in January 2006 the 
Veteran was treated for bilateral knee pain with occasional 
catching and popping.  On clinical examination, he displayed 
patellofemoral crepitus and tenderness over the patellar tendons 
of the right knee.  X-rays showed decreased joint space, but were 
otherwise negative for any significant degenerative changes.  
Based upon the results of the examination, a private treating 
physician assessed the Veteran with a possible right knee 
degenerative medial meniscal tear and chondromalacia.  He was 
referred for Magnetic Resonance Imaging (MRI), which took place 
the following month.  The MRI findings confirmed that the Veteran 
had a medial meniscal tear in the posterior horn region of his 
right knee.  Those findings also revealed a "large amount" of 
degenerative hyperintensity within the posterior horn, extending 
to the articular surface.  No other right knee abnormalities were 
detected.

The record thereafter shows that the Veteran was afforded a VA 
joints examination in January 2010 in which he complained of 
constant right knee pain that was exacerbated by side-to-side 
movement.  He also reported that he had been treated for a right 
knee medial meniscal tear.  On clinical examination, the Veteran 
displayed normal ranges of motion in his right knee.  However, 
slight limitation of motion was noted on repetitive use.  
McMurray testing was indicative of meniscal pathology with 
respect to the right knee, while contemporaneous X-rays showed 
mild degenerative changes involving that joint. 

After completing the clinical examination and reviewing of the 
service medical records, the VA examiner determined that the 
Veteran's current right knee problems (mild degenerative changes 
and meniscal tear) were less likely than not related to his 
reported in-service injury.  As a rationale for that opinion, the 
VA examiner noted that the August 1989 McMurray test performed 
had been negative, thereby indicating that the Veteran had not 
had a right knee meniscal tear in service.  That examiner further 
indicated that there was no medical documentation to support the 
Veteran's account of a right knee medial meniscal tear.  
Significantly, however, the examiner's opinion did not address 
the in-service findings of rule/out ACL strain and medial patella 
chondromalacia.  Nor did that opinion include any mention of the 
Veteran's post-service private treatment records, including the 
February 2006 MRI report confirming that he had a medial meniscal 
tear.

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
probative value of a medical opinion is generally based on the 
scope of the examination or review, as well as the relative 
merits of the expert's qualifications and analytical findings, 
and the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board is mindful of the January 2010 VA examiner's finding 
that the Veteran's current right knee problems are less likely 
than not related to his in-service right knee injury.  However, 
that negative opinion was not predicated on a complete review of 
the Veteran's claims folder.  While the February 2010 examiner 
noted that there was no prior clinical evidence to corroborate 
the Veteran's reports of a right knee meniscal tear, the private 
medical records clearly show that the Veteran was diagnosed with 
that condition following his February 2006 MRI examination.  
Moreover, while the January 2010 VA examiner relied on the 
Veteran's negative August 1989 McMurray test as a basis for 
determining that he did not have a right knee medial meniscal 
tear in service, that examiner did not address the in-service 
clinical findings of other right knee pathology, including 
rule/out ACL strain and medial patella chondromalacia.  Because 
that VA examiner did not reconcile the negative nexus opinion 
with all the pertinent evidence of record, the Board finds that 
the opinion was based on an inadequate factual basis and 
rationale and, thus, is of limited probative value.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).  To ensure a thorough examination 
and evaluation, the Veteran's disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2009).  

After a review of the complete record, the Board finds that the 
criteria for service connection have been met.  While the January 
2010 VA examiner concluded that the Veteran's current right knee 
disability was not service-related, that VA examiner did not 
provide a adequate rationale for the negative opinion and omitted 
pertinent evidence.  Accordingly, the Board finds that his 
opinion is not probative with respect to the etiology of the 
Veteran's right knee disability and, thus, does not preclude a 
grant of service connection.  Prejean v. West, 13 Vet. App. 444 
(2000) (factors for assessing the probative value of a medical 
opinion include the physician's access to the claims folder and 
the Veteran's history, and the thoroughness and detail of the 
opinion). 

Additionally, the Board recognizes the private physician who 
treated the Veteran for a right knee medial meniscal tear in 2006 
did not relate that condition to any aspect of the Veteran's 
service.  Nevertheless, the Board considers it significant that 
that private physician did not expressly conclude that the 
Veteran's right knee problems were unrelated to his in-service 
injury.  Thus, that private physician's findings are not wholly 
inconsistent with the other evidence of record demonstrating a 
nexus.  

The Board is also aware that no right knee disability was noted 
on the Veteran's separation examination and that he did not seek 
medical treatment for right knee problems for several years after 
his discharge.  However, the Veteran has since indicated that he 
experienced ongoing right knee pain and related symptoms, 
including catching and popping, which were initially self-
treatable but later worsened to the point that he required 
medical attention and was diagnosed with a right knee medial 
meniscal tear.  The Veteran is competent to report that he 
experienced right knee symptoms, such as pain, which are capable 
of lay observation.  Additionally, the Board finds the Veteran's 
statements in that regard to be credible in the absence of any 
contradictory evidence.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Moreover, the Veteran is competent to report having first noticed 
his right knee symptoms immediately following his in-service 
injury.  Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay 
evidence can be competent to establish diagnosis of a condition 
when a layperson is competent to identify the medical condition, 
or reporting a contemporaneous medical diagnosis, or the lay 
testimony describing symptoms supports a later diagnosis by a 
medical professional).  His complaints of chronic right knee 
problems existing since service, together with his post-service 
diagnoses of and treatment for a right knee medial meniscal tear 
and degenerative changes, constitute sufficient evidence of a 
continuity of symptomatology, which weighs in favor of his claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Furthermore, the preponderance of the evidence demonstrates that 
the Veteran was treated in service for a right knee injury, which 
was alternately assessed as rule/out ACL strain and 
chondromalacia.  The Board acknowledges that the January 2010 VA 
examiner correctly noted that the Veteran's August 1989 McMurray 
test was negative.  Nevertheless, the Board considers it 
significant that the Veteran was not afforded a contemporaneous 
X-ray or MRI examination, which would have indicated more 
precisely than a McMurray's test whether, in fact, the Veteran 
did incur an in-service medial meniscal tear.  In addition, he 
was diagnosed with chondromalacia at that time.

In any event, the Board observes that the right knee symptoms for 
which the Veteran was treated in service are essentially the same 
as those for which he sought treatment after leaving the Coast 
Guard.  Additionally, the record contains both in-service and 
post-service assessments of chondromalacia and related right knee 
conditions, assessed as rule/out ACL strain in the Coast Guard 
and degenerative changes, following his discharge.  The Board 
finds that the documented presence of overlapping in-service and 
post-service right knee orthopedic pathology constitutes evidence 
of a chronic right knee disability that manifested both during 
and after service.  38 C.F.R. § 3.303(b) (2009).  No medical 
opinion as to etiology is necessary to grant service connection 
where a chronic disease is shown in service and the same chronic 
disease manifests at a later date.  Groves v. Peake, 524 F.3d 
1306 (Fed. Cir. 2008).  Thus, even without a probative medical 
opinion relating the Veteran's current right knee problems to his 
in-service injury, the Board finds that the evidence weighs in 
favor of his claim.

For the foregoing reasons, the Board concludes that the balance 
of positive and negative evidence is at the very least in 
relative equipoise.  Accordingly, resolving all reasonable doubt 
in favor of the Veteran, the Board finds that service connection 
for a right knee disability is warranted.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a right knee disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


